Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-11 are currently pending and addressed below.
Claim Interpretation
Claim 1 includes intended purpose for the material transported outside the enclosure without positively reciting the disposal, reclamation or thermal destruction.  As such any material transported from the enclosures of the reference can meet this intended use. Positively reciting the use as in claim 2 will add substantial patentable weight to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (Patent no. US 11,111,743 B2) and Kennedy (Patent no. US 3662886 A).
Ross disclose a process for separating solids comprising:
introducing inert gas into an enclosure (402);
providing a plurality of fine screens within the enclosure (403);
moving the screens with a motor (409) to separate the mixture;
introducing a mixture through an inlet (711) on the top of the enclosure;
conveying separated materials to at least one outlet (407).
Ross does not disclose the plurality of screens are stacked one above the other. 
Kennedy teaches a method of operating a handling apparatus for separating dry particulates comprising:
	providing an enclosure; 
providing a plurality of stacked screens within the enclosure with progressively increasing fineness (12-14);
delivering the mixture through an inlet (6) to the uppermost stacked screen;
removing the classified solids from the enclosure for use as desired. See column 2 lines 52-56
Regarding Claim 1, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to apply introducing the mixture to the uppermost of a plurality of stacking screens and conveying separated materials through individually associated outlets taught by Kennedy to the separating device taught by Ross because both processes involve separating a mixture to produce multiple fractions of classified products. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the stacking screens and outlets of Kennedy into the separating device of Ross without undue experimentation. Further, the modification of the separating device of Ross with the stacking screens and associated outlets of Kennedy would have produced the predictable results of separating a mixed media into a plurality of discreet fractions that may be used as desired.
Regarding Claim 3, Ross further discloses using nitrogen gas as the inert gas within the air-tight enclosure. See column 11 lines 15-22.
Regarding Claim 4, Ross further discloses using a closed feed auger (710) for introducing the mixture into the enclosure.
Regarding Claims 5, Kennedy further teaches conveying separated material to air locked outlets. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply closed conveyance of separated classified products to the media outlets taught by Kennedy to the separating device taught by Ross with the purpose of containing the inert gas within the enclosure. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the closed conveyance of classified products of Kennedy into the separating device of Ross without undue experimentation. Further, the modification of the separating device of Ross with the closed conveying outlets of Kennedy would have produced the predictable results preventing leakage of the inert gas from the enclosure via the inert support media outlet.
Regarding Claim 7 and 8, Kennedy further teaches stowing classified products in receptacles for potential re-use. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply storage of separated classified products taught by Kennedy to the separating device taught by Ross with the purpose of storing products for later use. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the storage of classified products of Kennedy into the separating device of Ross without undue experimentation. Further, the modification of the separating device of Ross with the storage method of Kennedy would have produced the predictable results of saving classified products for potential re-use.
Regarding Claim 9, Ross further discloses conveying classified material fractions outside of the enclosure using a screw auger. See column 12 lines 9-16.
Regarding Claim 10, Ross further discloses measuring and monitoring the oxygen level in the
device. See column 10 lines 9-12.
Regarding Claim 11, Ross further discloses inert gas within the enclosure while the mixture is being separated. Allowing the separated material to interact with the inert gas. See column 2 line 63 through column 3 line 3.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Kennedy and further in view of Gao (CN 214745777 U).
Ross and Kennedy teach the claim limitations of Claim 1 as above. They do not teach what process if performed on the classified materials after removal from the enclosure.
Gao teaches a method of destroying waste product comprising:
providing a cement kiln for incinerating urban and industrial waste;
providing a waste stream and introducing the waste into the kiln for incineration. See attached reference and machine translation.
Regarding Claims 2 and 6, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the incineration via cement kiln taught by Gao to the separating device taught by Ross for the purpose of incinerating separated material fractions. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated incineration via cement kiln of Gao into the separating device of Ross without undue experimentation. Further, the modification of the separating device of Ross with the cement kiln taught by Gao would have produced the predictable results of incinerating oxidizable catalyst material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/012397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the ‘397 application or use the device of the instant application without infringing on the other as they are related to the same device and its use.
17012457 (Claim 1)
17012397 (Claim 1)
An enclosure
An enclosure
Plurality stacked screens
Plurality stacked screens
Mixture inlet
Mixture inlet
Plurality of outlets
Plurality of outlets
Inert gas inlet
Inert gas inlet
Motor for moving the screens
Motor for moving the screens


Claim 3 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over Claim 18 of co-pending Application No. 17/012397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the ‘397 application or use the device of the instant application without infringing on the other as they are related to the same device and its use.
17012457 (Claim 3)
17012397 (Claim 18)
Inert gas is nitrogen
Inert gas is nitrogen


Claim 4 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 5 of co-pending Application No. 17/012397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the ‘397 application or use the device of the instant application without infringing on the other as they are related to the same device and its use.
17012457 (Claim 4)
17012397 (Claim 5)
Conveying mixture to the inlet in a closed conveyor
Conveying mixture to the inlet in a closed conveyor
Conveyor enclosed to contain inert gas
Conveyor enclosed to contain inert gas


Claim 5 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 11 of co-pending Application No. 17/012397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the ‘397 application or use the device of the instant application without infringing on the other as they are related to the same device and its use.
17012457 (Claim 5)
17012397 (Claim 11)
Conveying separated oxidizable catalyst to outside the enclosure
Air lock for conveying separated oxidizable catalyst to outside the enclosure
Conveyor enclosed to contain inert gas
Conveyor enclosed to contain inert gas


Claim 10 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of co-pending Application No. 17/012397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the ‘397 application or use the device of the instant application without infringing on the other as they are related to the same device and its use.
17012457 (Claim 10)
17012397 (Claim 4)
Sensing oxygen presence within the enclosure
A sensor for detecting oxygen level within the enclosure


Claim 11 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 3 of co-pending Application No. 17/012397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would not be possible to make the device of the ‘397 application or use the device of the instant application without infringing on the other as they are related to the same device and its use.

17012457 (Claim 11)
17012397 (Claim 3)
Maintaining inert gas environment around the oxidizable catalyst
Enabling inert gas to flow over the oxidizable catalyst within the enclosure


While the claims are not identical they are considered obvious variants of each other as the method of operation is obvious from the claimed structural features.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards (Patent no. US 3948764 A) for a catalyst screening unit that uses motor vibration Fang (Patent no. US 20180221806 A1) for a purification apparatus utilizing stacked screens. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAJ T PATEL whose telephone number is (571)272-9330. The examiner can normally
be reached M-F 8:00-5:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. T. P/
Examiner, Art Unit 3655

/CHARLES A FOX/             Supervisory Patent Examiner, Art Unit 3655